This is an action for false imprisonment in which the jury rendered a verdict in plaintiff’s favor for $1,500 compensatory damages and $500 punitive damages. Defendant accused plaintiff of stealing two bushels of potatoes. Defendant and a State trooper named Boncyk, without a search warrant, searched plaintiff’s premises. They also placed him under arrest without any process whatsoever and detained him for a period of about five hours, during which he was driven from place to place in Albany and Greene counties in order to locate a justice of the peace who would issue a warrant for plaintiff’s apprehension. Having failed to secure a justice who would act, they released plaintiff. There is evidence in the record from which the jury might have found that defendant acted wantonly and maliciously and that Ms claim that plaintiff stole two bushels of potatoes was wholly unfounded. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.